DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

Response to Amendment
	The amendment filed on February 8, 2021 has been entered.  Applicant has:  amended claims 1 and 12; and canceled claims 2 and 13.  Claims 1, 3-12 and 14-22 are now pending, have been examined, and currently stand rejected.

Information Disclosure Statement
The two information disclosure statements (IDS’s) submitted on 9/16/2020 and one of the IDS’s submitted on 3/24/2021 are in compliance with provisions of 37 CFR 1.97 and have been considered by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-12 and 14-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.	Claim 1 recites, in part, “transforming the at least one encrypted portion of the first set into JavaScript Object Notation ("JSON") format.”  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation as drafted.  Applicant previously indicated that transforming the at least one encrypted portion of the first set into JavaScript Object Notation ("JSON") format is a function that cannot be completed by a human without a computer.  See June 18, 2020 Amendment, p. 8.  This statement appears to contradict what is widely known in the art about JavaScript Object See e.g., Introducing JSON (https://www.json.org/json-en.html).  Based on applicant’s statement the role of the computer and its programming appears to play a critical part in transforming the encrypted portion into the JSON format.  Applicant’s statement also appears to imply that the claimed invention uses a process that differs from that of the prior art because applicant’s method of transforming the data cannot be completed by a human.  However, Applicant’s disclosure merely indicates that “the system is configured to format the data for transmission into a JavaScript Object Notation ("JSON") data object or other data construct ( e.g., eXtensible Markup Language ("XML"), YAML Ain't Markup Language ("YAML"), Comma Separated Values ("CSV"), etc.)”, and that “the system is configured to receive the data in JSON format or any suitable data format (e.g., XML, YAML, CSV, etc.).”  Specification p. 17 lines 4-7 and lines 24-26.  While Applicant’s disclosure broadly describes the use of various data transmission formats, including JSON format, the disclosure fails to indicate what step or steps are used (e.g., by a computer) to transform the at least one encrypted portion of the first set into JavaScript Object Notation ("JSON") format.  That is, Applicant recites a wish/desire to transform at least one encrypted portion of the payload into a particular format (i.e. JSON format) without describing any steps as to how that transformation would be performed.  "A 'mere wish or plan' for obtaining the claimed invention is not adequate written description." Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).  Even a "description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention." Ariad Pharma., 598 F.3d at 1356, quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567 (Fed. Cir. 1997).	Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.	Claim 12 contains a substantially similar limitation to that described above, accordingly, claim 12 is also rejected for the same reasons and rational as explained above with respect to claim 1.  Claims 2-11 and 13-22 are rejected based upon their dependency to independent claims 1 or 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-12 and 14-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claim 1 recites, in part, “parsing the payload into a first set of one or more portions including: a device serial number; a key sequence number; a cipher block chaining ("cbc") vector; and at least one encrypted portion” and “parsing the decrypted credit card information into a second set of one or more portions including: a credit card number; an expiration date; and a CVV code.”  These limitations are unclear because it is unknown what effect, if any, parsing the payload and/or decrypted credit card information into a set of one portion has.  Phrased differently, it is unclear what the difference is between the payload and a payload parsed into a first set of one portion.  Likewise, it is unclear what the difference is between the decrypted credit card information and the decrypted credit card information parsed into a second set of one portion.  Applicant’s disclosure fails to explicitly define the terms parse or parsing, however, Examiner is interpreting data to be parsed when it is separated into See for example Specification p. 20 lines 6-10.  Based on this interpretation it is unclear what is occurring when a payload, which is one portion, is parsed/separated into one portion including a device serial number, a key sequence number, a cipher block chaining ("cbc") vector, and at least one encrypted portion (emphasis added).  Similarly, if the decrypted credit card information is one portion, and the parsing creates one portion, it is unclear what distinction there is, if any, between the second set and the decrypted credit card information.  As can be seen in the figure below, there is no apparent distinction between the payload and a payload parsed into a first set of one portion.  

    PNG
    media_image1.png
    188
    734
    media_image1.png
    Greyscale

	Even if the claim was unduly and narrowly interpreted so that the payload included data in addition to the device serial number, key sequence number, cbc vector, and at least one encrypted portion, there is no requirement in the claim(s) that the additional data be parsed/removed from the other four elements since the contents of the first set is open ended in terms of what could also be included in the first set (i.e. indicated by using the word including, e.g., “parsing the payload into a first set of one or more portions including”).  See MPEP 2111.03 indicating that transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Accordingly, a reasonable interpretation of the claim would result in the following:

    PNG
    media_image2.png
    145
    650
    media_image2.png
    Greyscale

Based on this reasonable interpretation, parsing data into one portion does any appear to have any perceivable effect on the received data (e.g., the payload).  Since it is unknown/unclear what effect parsing data into one portion has, if any, on the data, the scope of the claim is unclear and one of ordinary skill in the art would be unable to determine when the claim would be infringed.  
Independent claim 12 recites similar limitations to those described above, accordingly, claim 12 is also rejected for the same reasons and rational explained above.  Claims 3-11 and 14-22 are rejected based upon their dependency to independent claims 1 or 12.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1, 3-12 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a machine (i.e. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 12 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 12 recites:
	receiving, at a server, a payload originating from a point of interaction device and partner
authentication information from a partner computing system;
	authenticating the partner computing system via the partner authentication information;
parsing the payload into a first set of one or more portions including:
		a device serial number;
		a key sequence number;
		a cipher block chaining ("cbc") vector; and
		at least one encrypted portion;
	transforming the at least one encrypted portion of the first set into JavaScript Object
Notation ("JSON") format;
transmitting the at least one encrypted portion of the first set to a decryption service, the
decryption service for decrypting the at least one encrypted portion;
	receiving decrypted credit card information derived from the at least one encrypted
portion from the decryption service in JSON format;
	parsing the decrypted credit card information into a second set of one or more discrete
portions including:
		a credit card number;
		an expiration date; and
		a CVV code; and
	transmitting, to the partner computing system, the second set in JSON format;
receiving a client identifier and/or a reference number from the partner computing system;
caching the client identifier and/or the reference number; and
transmitting, to the partner computing system, the client identifier and/or the reference number with the credit card number, the expiration date, and the CVV code.
The bolded sections, seen above, recite steps that allow a managing entity/service (e.g., the server recited in claim 12) to receive information from a partner/merchant, separate the received information, selectively send part of the received information in a particular format to a decryption service, receive corresponding payment information from the decryption service, and then return decrypted payment information to the partner/merchant in a particular format.  Accordingly, the claim recites an abstract idea of separating and preparing information needed for payment processing.  See e.g., Specification p. 4 lines 5-10.  Applicant’s specification acknowledges that the obtaining and formatting of electronic payment information (e.g., payloads) is often performed prior to obtaining payment authorization.  Specification p. 3 lines 21-28.  Accordingly, this concept/abstract idea, which is identified in the bolded sections seen above, easily falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic practice (e.g., preparing payment information for processing) and/or the managing of a commercial interaction (e.g., between a partner (e.g., a merchant) and a payment service).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a server, at least one processor, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Additionally, abstract idea, identified in bold above, could be considered as reciting a mental process in that it describe a series of data processing steps that could be 
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 12 recites the additional elements of: a server, which is used to receive a payload and authentication information; a point of interaction device; and a partner computing system.  The server, point of interaction device, and partner computing system are all recited at a high-level of generality (e.g., as a computer performing a generic computer function of receiving data) such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  No technological improvement is recited in the claims with regard to these additional elements and no technological improvement is resulting from an ordered combination of the elements.  Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing 
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server and/or a processor to implement the abstract idea (e.g., to receive data, such as, a payload and authentication information) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, applicants disclosure does not provide any indication that the server and/or processor are anything other than generic, off-the-shelf computer components (see for example Specification p. 23 lines 17-27), and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  
	Dependent claims 3 and 14 refine the abstract idea by providing non-functional descriptive material describing the type of data parsed from the payload, however, the fact that the first set comprises data objects fails to alter how any of the recited steps are performed.	Dependent claims 4 and 15 refine the abstract idea by providing non-functional descriptive material describing the type of data parsed from the decrypted credit card information, however, the fact that the second set comprises data objects fails to alter how any of the recited steps are performed.
	Dependent claims 5 and 16 refine the abstract idea by describing type of data included in the partner authentication information.  These claims fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 6-10 and 17-21 refine the abstract idea by describing the format of the first set.  These claims fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 11 and 22 provide additional details about the point of interaction device, which was considered to be an additional element.  However, the fact that the point of interaction device is wireless fails to explicitly alter how any of the recited steps are performed.  It is also noted that the point of interaction device is not part of the claimed system (i.e. claim 1), and none of the positively recited steps are performed by the point of interaction device.  Accordingly, the elements found in 
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US 2015/0271150 A1) (“Barnett”) in view of Scheiblauer et al. (US 2018/0336366 A1) (“Scheiblauer”) in view of Baum et al. (US 2015/0229613 A1) (“Baum”).
Regarding Claims 1 and 12:  Barnett discloses a system and method for decrypting payloads, the system comprising a computer server comprising at least one processor (See at least Barnett [0122] “P2PE Management System 500 may include any suitable software and/or hardware components, including servers, mobile computing devices, desktop computers, one or more databases, and any number of suitable processors”.  Where the system (i.e. the P2PE Management System) comprises a computer server (i.e. servers) comprising at least one processor (i.e. any number of suitable processors).) configured for:
receiving a payload originating from a point of interaction device and partner authentication information from a partner computing system (See at least Barnett [0011] “receiving a payload originating from a point of interaction device, the payload including encrypted data and a device serial number;”; [0132] “the Authentication Web Server 224 may determine that the request for decryption was transmitted from an approved IP address, or that the third party partner transmitted the appropriate identification credentials, or any other suitable method of identity authentication.”; [0203]; [0253]; Fig. 5A item 530; Fig. 6; Fig. 17.  Where the system receives a payload originating from a point of interaction device and partner authentication information (i.e. identification credentials or any other suitable method for identity authentication) from a partner computing system (i.e. from a third party partner device).);
authenticating the partner computing system via the partner authentication information (See at least Barnett [0053]; [0132]; Barnett Claim 42.  Where the partner computing system (i.e. third party partner device) is authenticated (e.g., by the Authentication Web Server 224) via the partner authentication information (i.e. identification credentials or any other suitable method for identity authentication).);
parsing the payload into a first set of one or more portions including (See at least Barnett [0010-0011]; [0013]; [0106]; [0119]; [0123] “P2PE Management System 500 is configured for parsing the payload”; [0186-0188]; [0213]; [0222-0223]; [0253-0255]; Fig. 6.  Where the payload is parsed into a first set of one or more portions (i.e. portions of data) including a device serial number (i.e. device serial number (“DSN”)), a key sequence number (i.e. a key serial number (“KSN”)), and at least one encrypted portion (i.e. at least one encrypted element, e.g., encrypted payment data).):
a device serial number (See at least Barnett [0010-0011]; [0013]; [0106]; [0119]; [0123]; [0186-0188]; [0213]; [0222-0223]; [0253-0255]; Fig. 6);
a key sequence number (See at least Barnett [0010-0011]; [0013]; [0106]; [0119]; [0123]; [0186-0188]; [0213]; [0222-0223]; [0253-0255]; Fig. 6); and
at least one encrypted portion (See at least Barnett [0010-0011]; [0013]; [0106]; [0119]; [0123]; [0186-0188]; [0213]; [0222-0223]; [0253-0255]; Fig. 6);
transmitting the at least one encrypted portion of the first set to a decryption service, the decryption service for decrypting the at least one encrypted portion (See at least Barnett [0098]; [0119]; [0153]; [0227-0230]; [0254]; Fig. 2B; Fig. 6; Barnett Claim 43.  Where the at least one encrypted portion (i.e. at least one encrypted element (e.g., encrypted payment data), which is found within the payload) of the first set is transmitted to a decryption service (i.e. to a hardware security module (“HSM”)), the decryption service for decrypting the at least one encrypted portion.);
receiving decrypted credit card information derived from the at least one encrypted portion from the decryption service (See at least Barnett [0119]; [0153]; [0205]; [0230-0231]; Fig. 6.  Where decrypted credit card information (i.e. decrypted clear tracks data) derived from the at least one encrypted portion (i.e. at least one encrypted element (e.g., encrypted payment data), which is found within the payload) is received from the decryption service (i.e. from the HSM).);
parsing the decrypted credit card information into a second set of one or more portions including (See at least Barnett [0047]; [0230-0231]; Fig. 6.  Where the decrypted card information (i.e. decrypted clear tracks data) is parsed into a second set (i.e. “CardData”) of one or more portions including a credit card number (i.e. parsed card number), an expiration date, a CVV code (card holder data, which includes a card security code).):
a credit card number (See at least Barnett [0047]; [0230-0231]; Fig. 6);
an expiration date (See at least Barnett [0047]; [0230-0231]; Fig. 6); and
a CVV code (See at least Barnett [0047]; [0230-0231]; Fig. 6); 
	transmitting, to the partner computing system, at least the second set (See at least Barnett [0152]; [0220]; [0230-0231]; [0256]; Fig. 6; Fig. 17 step 1714; Claim 1.  Where at least the second data set (i.e. “CardData”) is transmitted to the partner computing system (i.e. third party partner device, e.g., merchant).);
receiving a client identifier and/or a reference number from the partner computing system (See at least Barnett [0106]; [0123]; Fig. 5A; Barnett Claims 2 and 4.  Where a client identifier (i.e. a serial number) is received from the partner computing system (i.e. third party partner device).);
(See at least Barnett [0013]; [0223] “According to particular embodiments, the fetch method parses device payload and stores parsed data. For example, Device class 610 method fromString( ) returns a reference that contains the parsed data of a particular payload. Continuing with this particular example, the fromString reference may contain card track 1, 2, 3 data, a device serial number, and/or device firmware and hardware information ( as discussed herein, the device payload data may include any suitable information).”.  Where the client identifier (i.e. serial number) is cached (i.e. stored in memory, e.g., when storing the parsed payload).); and
transmitting, to the partner computing system, the client identifier and/or the reference number with the credit card number, the expiration date, and the CVV code (See at least Barnett [0047]; [0106]; [0254-0256]; Fig. 17; Barnett Claims 1-4.  Where the client identifier (i.e. serial number) is transmitted to the partner computing system (i.e. third party partner device) with the credit card number, the expiration date, and the CVV code once the payload, which includes the identifier, the credit card number, the expiration date, and the CVV code, is transmitted to the third party partner.).
	Barnett does not explicitly disclose wherein the one or more portions include a cipher block chaining ("cbc") vector.	Scheiblauer, who is analogous to the claimed invention in that Scheiblauer is also concerned with information security and prevention of unauthorized access to information (Scheiblauer [0001]), teaches wherein the one or more portions include a cipher block chaining ("cbc") vector (See at least Scheiblauer [0050-0051].  Where a payload (i.e. the combined random initialization vector (195) and ciphertext (197)) is parsed (i.e. separated) into one or more portions (e.g., initialization vector (195) and ciphertext (197)) including a cipher block chaining ("cbc") vector (i.e. initialization vector (195)).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnett’s method of parsing the payload into a first set of Id.  Baum further discloses that it was known in the art to receive object notation data and to parse the data to extract the objects represented in the object notation data.  Baum [0034-0036]; Fig. 2.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnett’s method of exchanging information (e.g., an encrypted portion, decrypted credit card information, etc.) between various services and/or systems to include:  transforming the at least one encrypted portion of the first set into JavaScript Object Notation ("JSON") format; receiving decrypted credit card information in JSON format; and transmitting at least the second set in JSON format, as suggested by Baum, because using such communication standards are 
Examiner Note:  The portion of the limitation which recites “including: a device serial number; a key sequence number; a cipher block chaining ("cbc") vector;”, found in the “parsing the payload” step, is non-functional descriptive material as it only describes, at least in part, the type and/or name of data parsed from the payload, however, the device serial number, key sequence number, and/or the cbc vector are not used to perform any of the recited steps.  Similarly, the portion of the limitation which recites “including: a credit card number; an expiration date; and a CVV code;”, found in the “parsing the decrypted credit card information” step, is non-functional descriptive material as it only describes, at least in part, the type and/or name of data parsed from the decrypted credit card information, however the credit card number, expiration date, and/or CVV code are not used to perform any of the recited steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 3 and 14:  Barnett discloses wherein the first set comprises data objects (See at least Barnett [0016]; [0106].  Where the first set (i.e. payload) comprises discrete data objects (portions of data).).
Examiner Note:  The portion of the limitation which recites “wherein the first set comprises data objects” is non-functional descriptive material as it only describes, at least in part, the type of data parsed from the payload, however, the fact that the first set comprises data objects fails to alter how any of the recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. 

Regarding Claims 4 and 15:  Barnett discloses wherein the second set comprises data objects (See at least Barnett [0047]; [0230-0231]; Fig. 6.  Where the second set (i.e. “CardData”) comprises data objects (e.g., a credit card number (i.e. parsed card number), an expiration date, a CVV code (card holder data, which includes a card security code).).
Examiner Note:  The portion of the limitation which recites “wherein the second set comprises data objects” is non-functional descriptive material as it only describes, at least in part, the type of data parsed from the decrypted credit card information, however, the fact that the second set comprises data objects fails to alter how any of the recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 5 and 16:  Barnett discloses wherein the partner authentication information comprises a partner identifier and a partner key (See at least Barnett [0053]; [0132]; [0152]; [0194]; Barnett Claim 42.  Where the partner authentication information (i.e. identification credentials or any other suitable method for identity authentication) comprises a partner identifier (i.e. username) and a partner key (i.e. password).).

Regarding Claims 6 and 17:  Barnett discloses wherein the first set is encoded (See at least Barnett [0106]; [0153]; [0179-0180]; [0213].  Where the first set (i.e. payload) is encoded (i.e. formatted) in a particular (i.e. suitable) format, such as hexadecimal.).

Regarding Claims 7 and 18:  Barnett discloses wherein the first set is encoded in hexadecimal format (See at least Barnett [0106]; [0153]; [0179-0180]; [0213].  Where the first set (i.e. payload) is encoded (i.e. formatted) in a particular (i.e. suitable) format, such as hexadecimal.).

Regarding Claims 8 and 19:  Barnett discloses wherein the first set is encoded in [a particular format] (See at least Barnett [0106]; [0153]; [0213].  Where the first set (i.e. payload) is encoded (i.e. formatted) in a particular (i.e. suitable) format, such as hexadecimal, character, etc.).
	Barnett does not explicitly disclose wherein the particular format is Unicode.  As indicated above Barnett teaches that one of the suitable formats includes a character format.  Barnett [0106].  In view of this teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Barnett’s method of encoding the first set (i.e. the payload) in a character format, to include wherein the character format is Unicode since the predominant character encodings commonly used in the industry include ASCII, Unicode and UTF-8.  Furthermore, since Barnett recognized character encoding as a possible encoding format, it would have been obvious to try, by one of ordinary skill in the art at the time the invention was filed, to use Unicode encoding since there are a finite number of identified, predictable solutions (i.e. types of character encoding) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding Claims 9 and 20:  Barnett discloses wherein the first set is encoded in binary coded decimal (See at least Barnett [0106]; [0213]; [0222].  Where the first set (i.e. the payload) is encoded (i.e. formatted) in binary coded decimal (i.e. binary format).).

Regarding Claims 10 and 21:  Barnett discloses wherein the first set is encoded in base64 (See at least Barnett [0106]; [0153]; [0213].  Where the first set (i.e. payload) is encoded (i.e. formatted) in base64.).

Regarding Claims 11 and 22:  Barnett discloses wherein the point of interaction device is wireless (See at least Barnett [0074] “POI device 104 is configured for receiving payment information via one or more radios, such as a near-field communications radio, a suitable wireless network connection radio, such as a Bluetooth, Bluetooth Low Energy (BLE), and/or Wi-Fi radio”).

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(a)
	With respect to the 35 U.S.C. 112(a) rejection, Applicant argues that that a person skilled in the art at the time the application was filed would have recognized that the inventor was in possession of transforming the at least one encrypted portion of the first set into JavaScript Object Notation ("JSON") format.  Amendment, pp. 6-7.  Examiner respectfully disagrees.  Applicant previously indicated that transforming the at least one encrypted portion of the first set into JavaScript Object Notation ("JSON") format is a function that cannot be completed by a human without a computer.  See June 18, 2020 Amendment, p. 8.  This statement appears to contradict what is widely known in the art about JavaScript Object Notation ("JSON").  For example, a simple web search indicates that JSON (JavaScript Object Notation) is a lightweight data-interchange format that is easy for humans to read and write.  See e.g., Introducing JSON (https://www.json.org/json-en.html).  Based on applicant’s statement the role of 
Claim Rejections – 35 U.S.C. § 112(b)
	With respect to the 35 U.S.C. 112(b) rejection, Applicant argues that Examiner is taking the position that the claims might limit a payload to only include the four recited items (i.e. a device serial number, a key sequence number, a cbc vector, and at least one encrypted portion).  Amendment, pp. 7-8.  Examiner acknowledges that the claims do not require that the payload only contains four items, however, the claims also do not require that the payload comprises more than four items.  However, what is, or is not, in the payload is not the basis of the 112(b) rejection.  Rather the rejection is based on the fact that it is unclear what effect, if any, the parsing steps have on the recited payload and decrypted credit card information when they are parsed into one portion.  The 112(b) rejection has been updated in an effort to clarify the reason for the rejection.	
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 (Alice) rejection, have been fully considered but they are not persuasive.
Applicant argues that the claims cannot be classified as "Certain Methods of Organizing Human Activity: Commercial or Legal Interactions" because there is no human involved in the claims.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015) did not recite any human involvement and yet the court found the claim to be directed to the abstract idea of organizing human activity. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367-68, 115 USPQ2d at 1640.  Even claim 33 in the Alice Corp. Pty. Ltd. V. CLS Bank Int'l decision, which was found to recite a process for organizing human activity, did not recite a human.  Alice Corp. Pty. Ltd. V. CLS Bank Int'l 573 U.S.__, 134 S. Ct. 2347 (2014).  Furthermore, the section of MPEP noted by applicant (See Amendment, p. 9, also see MPEP 2106.04(a)(2)II) is merely emphasizing that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping, rather, the determination should be based on whether the activity itself falls within one of the sub-grouping.  MPEP 2106.04(a)(2)II.  In this instance, the claim(s) is/are describing an activity (e.g., separating and preparing information needed for payment processing) that either has been, or easily could be, performed by humans as part of a fundamental economic practice (e.g., preparing payment information for processing) and/or the managing of a commercial interaction (e.g., between a partner (e.g., a merchant) and a payment service).  Accordingly, the process/activity itself qualifies as an "abstract idea" for which computers are invoked merely as a tool and not on any improvement to technology and/or a technical field. 
Applicant argues that "separating and preparing information needed for payment processing," does not recite matter that falls within the enumerated grouping of abstract ideas and is therefore patent eligible.  Amendment, pp. 9-10.  Examiner agrees that there is not a specific group labeled “separating and preparing information needed for payment processing”, however, this is not the test 
	For the above reasons, and those set forth in the 35 U.S.C. § 101 rejection below, all claims remain rejected under 35 U.S.C. § 101.	
Claim Rejections – 35 U.S.C. § 103	Applicant argues Scheiblauer does not teach, suggest, or disclose "parsing the payload into a first set of one or more portions including ... a cipher block chaining ("cbc") vector."  Amendment, pp. 10-11.  Examiner respectfully disagrees.  Scheiblauer discloses where a payload (i.e. the combined random initialization vector (195) and ciphertext (197)) is parsed (i.e. separated) into one or more portions (e.g., initialization vector (195) and ciphertext (197)) including a cipher block chaining ("cbc") 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Neafsey et al. (US 2018/0309741 A1) teaches where an encrypted credential is encapsulated in a package such as a JavaScript Object Notation ("JSON") object.  Neafsey [0058-0059]; [0067]; [0096].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 6, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685